Citation Nr: 0015318	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a right wrist disorder.

Entitlement to service connection for chronic back and 
buttock pain.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to February 
1997.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
July 1998 that denied the claimed benefits.


FINDING OF FACT

The claims for service connection for a right wrist disorder 
and chronic back and buttock pain are plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right wrist 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for chronic back and 
buttock pain is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

The veteran's service medical records show that she was 
treated for coccyx and lower sacral pain secondary to trauma 
in December 1992.  The veteran was also diagnosed with 
possible carpal tunnel syndrome in conjunction with 
complaints of right wrist pain in June 1992.  Problems 
related to the veteran's right wrist and the buttock area 
were noted on a report of medical history dated in December 
1996.

A VA examination in July 1997 noted an impression of right 
wrist tendinitis.  A subsequent VA examination in March 1998 
noted diagnoses of possible acute wrist flexor tendinitis, 
and functional low back pain, likely due to muscle strain.  

In her Notice of Disagreement received in November 1998, the 
veteran reported continuing right wrist and back problems 
which had begun during service.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1110.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

With a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of symptomatology in service will 
permit service connection of a chronic disease, first shown 
as a clear-cut clinical entity, at some later date.  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See also Savage v. Gober, 10 Vet. App. 
488 (1997).  

The veteran has submitted medical evidence that she currently 
has disabilities related to her right wrist and lower back.  
The March 1998 VA examination report noted diagnoses of 
possible acute wrist flexor tendinitis and functional low 
back pain.  The record also shows that the veteran has 
reported continuing symptoms related to her right wrist and 
back since her discharge from service in February 1997.  In 
her November 1998 Notice of Disagreement the veteran stated 
that she was still experiencing the problems with her right 
wrist and back that were found during service.  The Board 
notes that VA examinations in July 1997 and March 1998 
support this contention, insofar as both of these 
examinations found possible tendinitis, and the March 1998 VA 
examination noted functional low back pain.  
The Court in Savage held that a claimant's report of 
continued symptomatology might, in some instances, provide 
sufficient evidence to find a claim well grounded.
Given the proximity of service complaints, continuity of 
symptomatology, and findings and diagnoses of record, the 
Board finds that the veteran's claims are plausible and 
therefore well grounded.


ORDER

The claim for service connection for a right wrist disorder 
is well grounded; to this extent, the appeal is granted.

The claim for service connection for chronic back and buttock 
pain is well grounded; to this extent, the appeal is granted.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his or her claim includes obtaining 
medical records to which he or she has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The report of the veteran's March 1998 VA examination clearly 
states that her medical records were not available for review 
in conjunction with the examination.  Another VA examination 
is therefore needed in order to allow for review of the 
veteran's medical history in conjunction with the 
examination.


Accordingly, this case is REMANDED for the following 
additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request up-to-
date copies of any examination or 
treatment, VA or non-VA, that the veteran 
has received for a right wrist disorder 
or chronic back and buttock pain since 
her discharge from service.  All records 
so received should be associated with the 
claims folder.  

2.  The veteran should then be scheduled 
for a VA examination to assess whether 
any right wrist disorder or chronic back 
and buttock pain is present and the 
nature of any such disorder(s).  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
special tests deemed necessary by the 
examiner should be completed.  The 
examiner's report should describe in 
detail any current symptoms, as well as 
pertinent clinical and laboratory 
findings and diagnoses of any right wrist 
disorder or chronic back and buttock pain 
found to be present.  The specialist 
should also be requested to provide a 
medical opinion as to whether it is at 
least as likely as not that any right 
wrist disorder or chronic back and 
buttock pain found to be present is 
related to a disorder found during 
service.  The opinion should be supported 
by reference to pertinent evidence in the 
claims folder.

3.  The RO should then review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.  

4.  The RO should then review again the 
veteran's claims, considering all the 
evidence of record.  If action taken 
remains adverse to the veteran, she and 
her accredited representative should be 
furnished with a supplemental statement 
of the case concerning the new evidence 
and they should be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



